        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 1 of 9   1
     K1U9GRIC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                20 CR 15 (PKC)

5    VIRGIL GRIFFITH,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   January 30, 2020
9                                                  2:49 p.m.

10
     Before:
11
                              HON. P. KEVIN CASTEL
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     MICHAEL K. KROUSE
17   KIMBERLY J. RAVENER
          Assistant United States Attorneys
18
     BAKER MARQUART LLP
19        Attorneys for Defendant
     BRIAN E. KLEIN
20   KERI C. AXEL

21   KOBRE & KIM LLP
          Attorney for Defendant
22   SEAN S. BUCKLEY

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 2 of 9        2
     K1U9GRIC

1              (Case called)

2              MR. KROUSE:    Good afternoon, your Honor.       Michael

3    Krouse and Kimberly Ravener for the United States.

4              THE COURT:    Good to see you both.      And for the

5    defendant.

6              MR. KLEIN:    Good afternoon, your Honor.       Brian Klein

7    for Virgil Griffith, who is here and out of custody.

8              THE COURT:    All right, yes.     Good to see you,

9    Mr. Klein and I see -- I know Mr. Buckley, who is with you.

10   Good to see you.

11             MR. BUCKLEY:    Good to see you, Judge.

12             THE COURT:    Different perspective.

13             MR. BUCKLEY:    You're a little farther away, your

14   Honor.

15             THE COURT:    And you are.

16             MS. AXEL:    And I'm Keri Curtis Axel, also with the

17   Baker Marquart firm.

18             THE COURT:    Good to see you as well.

19             MS. AXEL:    Thank you.

20             THE COURT:    So, there is a single-count indictment

21   against the defendant which has been filed under docket

22   20 CR 015.    Has the defendant received, read, and reviewed the

23   indictment?

24             MR. KLEIN:    Yes, your Honor.

25             THE COURT:    Is there an application to waive the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 3 of 9         3
     K1U9GRIC

1    public reading thereof?

2              MR. KLEIN:    Yes, your Honor.

3              THE COURT:    Mr. Griffith, how do you plead to the

4    single count of the indictment?

5              THE DEFENDANT:     Innocent.

6              THE COURT:    All right.    A plea of not guilty will be

7    entered on the docket of the court.

8              Let me hear from Mr. Krouse as to the volume of

9    discovery and when you anticipate having discovery complete.

10             MR. KROUSE:    Yes, your Honor.

11             The government has made an initial production of

12   discovery.    We made that production about a week ago,

13   January 24.    That discovery consisted primarily of reports of

14   the defendant's own statements, various forms of legal process

15   such as search warrants and an extraction of the defendant's

16   cellular phone.    The government does have another production

17   that we anticipate providing in about two weeks.

18             THE COURT:    Where were the statements and interviews

19   made?

20             MR. KROUSE:    The statements were to the FBI.           They met

21   voluntarily with Mr. Griffith and he made those statements.             So

22   those are reports memorializing those statements.

23             THE COURT:    I cut you off.     Please keep going.

24             MR. KROUSE:    Thank you, your Honor.

25             The second production would consist of additional


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 4 of 9     4
     K1U9GRIC

1    search warrants, additional legal process that the government

2    has conducted as well as the fruits of some of those searches.

3    The government would also then, after that second production,

4    there may be additional rolling discovery that would mainly

5    consist of returns from electronic search warrants which we

6    have not yet received the returns on.

7              THE COURT:    When you say electronic search warrants,

8    these were Title IIIs?

9              MR. KROUSE:    No, your Honor.     Mainly stored

10   communications search warrants on e-mail addresses and things

11   of that nature.

12             THE COURT:    Seems to me, Mr. Klein, that you're going

13   to need a little bit of time to receive the material, review

14   the material, discuss it with your client and be in a position

15   to return to advise me whether there are any motions the

16   defendant wishes to make in this case; is that correct?

17             MR. KLEIN:    That's correct, your Honor.

18             There is an area of discovery I wanted to raise.

19             THE COURT:    Yes.

20             MR. KLEIN:    We are hopeful, we would like the

21   government to produce to us, if they have interviewed other

22   people who attended this conference.        So the allegations center

23   around a conference that was held in North Korea.          And the

24   other attendees, other than our client, were from foreign

25   countries.    We think the government may have interviewed some


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 5 of 9       5
     K1U9GRIC

1    of these people or may want to speak to them.         And we

2    anticipate potentially doing Rule 15 -- taking Rule 15

3    testimony abroad in connection with this case.          We think those

4    other attendees will help exonerate our client.          And so it

5    would be helpful, and we believe necessary, to get FBI 302s or

6    whatever interviews they've done of those people as soon as

7    possible so that we can proceed judiciously.

8               THE COURT:   Maybe like the government's investigative

9    file?    Is that what you're talking about?       You'd like that

10   maybe?

11              MR. KLEIN:   Well I'm focused on this area of it.         Yes,

12   your Honor.    Obviously, we'd like the discovery we're entitled

13   to under Rule 16.

14              THE COURT:   That's the question, what you're entitled

15   to under Rule 16 and what you're entitled to under the Jencks

16   Act is also a different issue, what you're entitled to under

17   Brady and Giglio are different issues.        But I don't understand

18   the basis for your getting statements by people who the

19   government may or may not elect to call as witnesses unless the

20   statements are exculpatory to your client, in which event the

21   government has an obligation to produce them under Brady.

22              MR. KLEIN:   Your Honor, I understand the issue you're

23   focused on.    I agree we should get all the Brady material, of

24   course, right.    I'm just saying that we anticipate taking

25   potentially Rule 15 testimony or requesting permission to do


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 6 of 9      6
     K1U9GRIC

1    so --

2              THE COURT:    Sure.

3              MR. KLEIN:    -- with your Honor.      And to make that

4    process more on so we don't have unnecessary delays, if we

5    could even get a list of people that they've spoken with,

6    not --

7              THE COURT:    Well your client is alleged to have been

8    at this conference and does he not have access to this

9    material?

10             MR. KLEIN:    He has access to his memory of who was

11   there, your Honor.     They've seized all of his items.        They are

12   producing that back to us.      So we're waiting.

13             THE COURT:    So you'll get that.      And you'll get that.

14   And if he had notes on a calendar or in an electronic notebook

15   of who he spoke with, he'll have the benefit of that.

16             MR. KLEIN:    So for example, your Honor, what I was

17   thinking of, let's say they've already spoken to one of these

18   people and we think, again, they would be providing exculpatory

19   information.    So maybe that would come in a Brady letter or a

20   Brady disclosure.     But I just want to flag this issue for your

21   Honor, it's something that we're focused on, which is trying to

22   identify witnesses, pursue our investigation, pursue our

23   interviews potentially and potentially pursue, make a request

24   for Rule 15 testimony.

25             THE COURT:    Mr. Krouse.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 7 of 9    7
     K1U9GRIC

1              MR. KROUSE:    Your Honor, as your Honor pointed out,

2    the government will obviously comply with its obligations to

3    produce Rule 16 discovery, will provide Brady and Giglio to the

4    extent there is any, but there is no basis for the defense to

5    receive what they're asking for.

6              THE COURT:    Mr. Klein, I appreciate your flagging the

7    issue and certainly if there an application under Rule 15 I

8    would expect you and encourage you to make it as early as you

9    possibly can.

10             MR. KLEIN:    Yes, your Honor.

11             THE COURT:    All right.    Would it be convenient,

12   Mr. Klein, for you to return with your client on March 17 at

13   3:30 p.m. to advise whether there are any motions you have in

14   this case?

15             MR. KLEIN:    Your Honor, before you came out we

16   discussed that with the prosecutors.        That's a date we

17   selected, which happens to be St. Patrick's day.

18             THE COURT:    I'll well aware.

19             MR. KLEIN:    I used to live here and that's a fun day

20   here in New York.     And we'll try to wear green ties.

21             That day seems to work.      My phone is checked in

22   downstairs because I no longer have my pass.         So, with the

23   caveat that I'll doublecheck that, that date is a date we'd

24   like to be back here, yes, your Honor.        We think that gives us

25   sufficient time to get our discovery, review it, and notify you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 8 of 9    8
     K1U9GRIC

1    at that hearing about motions.

2              THE COURT:    All right.    And Mr. Krouse does that work

3    for the government?

4              MR. KROUSE:    Yes, your Honor.

5              THE COURT:    So I'll set this for March 17, 2020 at

6    3:30 p.m. and hear Mr. Krouse's motion.

7              MR. KROUSE:    Your Honor, the government moves to

8    exclude time between today and March 17 to allow the government

9    time to produce the remainder of discovery, allow the defense

10   time to review it, and determine whether any motions are

11   appropriate and to allow both sides to discuss possible

12   pretrial resolutions.

13             THE COURT:    Mr. Klein.

14             MR. KLEIN:    That's fine with us and our client, your

15   Honor.

16             THE COURT:    All right.    I find that the ends of

17   justice will be served by granting a continuance to March 17

18   and that the need for a continuance outweighs the best

19   interests of the defendant and the public.         The reasons for my

20   finding are that the time is needed to enable the government to

21   assemble the discovery, produce it to the defense, defense

22   counsel to review it, to discuss it with their client and be in

23   a position to return to advise if they have any motions they

24   wish to make and, accordingly, the time between today and

25   March 17 is excluded under the Speedy Trial Act.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:20-cr-00015-PKC Document 25 Filed 02/27/20 Page 9 of 9   9
     K1U9GRIC

1              Anything further from the government?

2              MR. KROUSE:    Nothing further, your Honor.

3              THE COURT:    From the defendant?

4              MR. KLEIN:    No, your Honor.

5              THE COURT:    All right.    Thank you all very much.

6              (Adjourned)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
